Citation Nr: 0103979	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and September 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss.


REMAND

In this case, the veteran is requesting service connection 
for bilateral hearing loss. The veteran claims that current 
bilateral hearing loss is the result of exposure to noise in 
service.  The veteran's service medical records were 
obviously among those damaged at the fire at the repository 
of those records, but those that have been associated with 
the claim file show that when examined for the purpose of 
pre-induction and also when examined in connection with his 
discharge from service, the veteran's whispered voice hearing 
was normal, 15/15.  On the Report of Medical History at 
separation the veteran indicated that he had experienced 
"running ears" and "ear, nose or throat trouble."  At 
induction he had indicated that he had not had those 
complaints.  In June 1954, the veteran was treated for 
complaints of "ear hurting."

In November 1998, the RO received VA Form 21-526, Veteran's 
Application for Compensation or Pension from the veteran 
requesting service connection for a bilateral hearing 
disability.  In his application, the veteran stated that he 
had been a rifleman and "had no ear protection."  (The DD 
214 of record shows that the veteran was a rifleman in the 
infantry.)  The veteran noted that he was treated in 
Asheville, NC, for "hearing" in 1956 and 1957, and that he 
had been treated at the VA Medical Center (VAMC) in Mountain 
Home in 1996.

VA medical records received in December 1998 reflect that 
during a November 1998 visit, listed among the disabilities 
for which the veteran was receiving treatment was "hearing 
loss [secondary] to infantry . . . ."  However, no diagnosis 
was made by the VA physician at this time regarding a hearing 
loss.  VAMC, Asheville, informed the RO that the facility had 
no medical records on the veteran for treatment in 1956 and 
1957.

In May 1999, the RO denied service connection for bilateral 
hearing loss.  Although it appears from the rating decision 
that the claim was denied on the merits, the RO informed the 
veteran in the rating decision and May 1999 notification 
letter of the requirements for a well-grounded claim.

In June 1999, the veteran submitted additional medical 
evidence consisting of VA outpatient records from an 
audiological evaluation of the veteran conducted in October 
1994.  The veteran complained he had suffered a progressive 
hearing loss since he experienced a ringing in ears from loud 
guns while he was in the service.  The records from the 
examination were reported in a graph and did not include a 
written narrative of the audiologist's findings.  In 
addition, the records indicated that the speech 
discrimination test used may not have been the Maryland CNC 
test now required by VA regulations for service connection 
purposes.  38 C.F.R. § 3.385.

In September 1999, the RO continued the denial of the 
veteran's claim for service connection for bilateral hearing 
loss.  In the rating decision, the RO stated that there was 
no record of a service-connected hearing loss other than the 
veteran's own assertion.

In October 1999, the veteran filed a Notice of Disagreement 
in which he reported that shortly after his discharge in 
service in September 1955 he began to notice an increased 
"intensity of the ringing" in his ears.  He reported 
visiting a private physician in Asheville in 1956 and 1957 
for this complaint.  He further stated that this physician 
was now deceased and all of his medical records had been 
destroyed.

In January 2000, the RO obtained the veteran's records from 
an October 1999 VA hearing evaluation.  While these medical 
records do contain a narrative consultation report which 
shows a diagnosis of a "severe high frequency sensorineural 
hearing loss", it is unclear whether the Maryland CNC 
evaluation was performed.  Furthermore, there was no opinion 
offered by the audiologist regarding the etiology of the 
veteran's hearing loss.

In February 2000, the RO issued a supplemental statement of 
the case that continued the denial of the veteran's claim.  
The veteran has perfected an appeal of this claim to the 
Board.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  38 C.F.R. § 3.385 
(2000).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2000).

Although the October 1994 and October 1999 audiological 
examinations noted above appear not to have included the 
Maryland CNC speech discrimination test, the graphs of 
audiometric findings indicate that the veteran may meet the 
requirement for a current bilateral hearing loss disability 
for VA service connection purposes because they seem to show 
auditory thresholds in some of the frequencies to be greater 
than 40 decibels.  The Board concludes that on remand the RO 
should schedule the veteran for a VA audiological examination 
for rating purposes that may confirm the apparent findings in 
the 1994 and 1999 treatment examinations.  Likewise, an 
opinion should be obtained concerning the etiology of the 
veteran's apparent hearing loss.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should schedule the veteran for 
an audiological evaluation for rating 
purposes.  All tests deemed necessary 
by the examiner for diagnostic or 
other purposes must be conducted.  The 
examiner must ensure the examination 
includes the Maryland CNC test.  The 
examiner must render an opinion in the 
examination report as to whether the 
veteran's hearing loss is the result 
of noise exposure from his duties as a 
rifleman in active service.  See 38 
C.F.R. §§ 3.303, 3.85 (2000).  If the 
examiner is unable to render this 
opinion in terms of certainty, then he 
or she should express it in terms 
denoting a range of probability.  For 
example, stating that the current 
hearing loss "might be" or "could 
be" related to noise exposure in 
service is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the current hearing 
loss  is related to noise exposure in 
service.


2. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include all test reports and the 
specific opinions requested, the 
report must be returned for corrective 
action. 38 C.F.R. § 4.2 (2000).


3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the 
appellant and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
case should be returned to the Board if in order.  
The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



